Case 1:20-cv-06028-NGG-SJB Document 35-1 Filed 07/20/21 Page 1 of 3 PageID #: 952




            EXHIBIT 1
                       - EMAIL DATED JULY 20, 2021 FROM
                J. COLBY WILLIAMS, ESQ. TO CHAIRMAN JIE HAN-
Case 1:20-cv-06028-NGG-SJB Document 35-1 Filed 07/20/21 Page 2 of 3 PageID #: 953


Subject:    Schmi& v. China XD Plas2cs Company, Limited, et al.
Date:       Tuesday, July 20, 2021 at 9:22:48 AM Paciﬁc Daylight Time
From:       Colby Williams <jcw@cwlawlv.com>
To:         韩杰 <hanjie1111.good@163.com>
A1achments: ﬁle0.548449341013235.pdf, Ac2vity in Case 1:20-cv-06028-NGG-SJB Schmi& v. China XD
            Plas2cs Company, Limited et al Order on Mo2on to Adjourn Conference.eml

Chairman Han,

I am wri2ng to update you on an important development in the above-referenced lawsuit. Pursuant to our
le&er mo2on to adjourn submi&ed yesterday (see a&ached), the Court has con2nued the prior hearing date
on our law ﬁrm’s Mo2on to Withdraw as Counsel of Record from August 2, 2021.

The new telephonic hearing date is August 5, 2021 at 2:30 p.m. Eastern Time. The Court’s ORDER for you
to appear and parJcipate at the Jme of hearing remains in eﬀect. The instrucJons for you to call in to the
hearing are contained in the Order, a copy of which is also a1ached hereto.

We will con2nue to update you on any developments between now and the 2me of hearing.

Regards,

J. Colby Williams, Esq.
Campbell & Williams
710 South Seventh Street
Las Vegas, Nevada 89101
T: 702.382.5222
F: 702.382.0540
Email: jcw@cwlawlv.com

*please note new address*

This message is intended for the individual or entity to which it is addressed and may contain information that
is privileged, confidential and exempt from disclosure under applicable law. If the reader of this message is
not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this information in error, please notify us
immediately by telephone, and return the original message to us at the above address via U.S. Postal Service.
Thank You.
Case 1:20-cv-06028-NGG-SJB Document 35-1 Filed 07/20/21 Page 3 of 3 PageID #: 954


Subject: Ac#vity in Case 1:20-cv-06028-NGG-SJB Schmi< v. China XD Plas#cs Company, Limited et al Order
         on Mo#on to Adjourn Conference
Date: Tuesday, July 20, 2021 at 7:36:48 AM Paciﬁc Daylight Time
From: ecf_bounces@nyed.uscourts.gov <ecf_bounces@nyed.uscourts.gov>
To:      nobody@nyed.uscourts.gov <nobody@nyed.uscourts.gov>

This is an automa5c e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unaEended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits aEorneys of record
and par5es in a case (including pro se li5gants) to receive one free electronic copy of all documents ﬁled
electronically, if receipt is required by law or directed by the ﬁler. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this ﬁrst viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

                                                  U.S. District Court

                                            Eastern District of New York

Notice of Electronic Filing

The following transac#on was entered on 7/20/2021 at 10:36 AM EDT and ﬁled on 7/20/2021
Case Name:          Schmi< v. China XD Plas#cs Company, Limited et al
Case Number:        1:20-cv-06028-NGG-SJB
Filer:
Document Number: No document a<ached

Docket Text:
ORDER: The Motion to Adjourn Conference [33] is granted. A hearing on the motion to withdraw
[32] will be held on 8/5/2021 at 2:30 PM before Magistrate Judge Sanket J. Bulsara. The hearing will
be conducted by telephone. Parties shall dial the toll-free number 877-336-1274 and passcode
6534420. Parties shall join five (5) minutes prior to the start of the hearing. Defendant Jie Han is
directed to attend the hearing. Counsel shall provide a copy of this order to his client and file proof
of service on the docket by 7/26/2021. So Ordered by Magistrate Judge Sanket J. Bulsara on
7/20/2021. (Farrell, Gillian)


1:20-cv-06028-NGG-SJB No5ce has been electronically mailed to:

Lee Squi#eri   lee@sfclasslaw.com, cathy@sfclasslaw.com, minerva@sfclasslaw.com

William Sco< Holleman     holleman@bespc.com, ecf@bespc.com

Ryan Michael Philp   ryan.philp@hoganlovells.com, nymanagingclerk@hoganlovells.com

Juan Eneas Monteverde     jmonteverde@monteverdelaw.com, cstroz@monteverdelaw.com

Jon Colby Williams   jcw@cwlawlv.com, cbb@cwlawlv.com, jyc@cwlawlv.com, maw@cwlawlv.com,
pre@cwlawlv.com

Darren J. Lemieux dlemieux@lrrc.com, amcdannald@lrrc.com, darren-lemieux-3750@ecf.pacerpro.com,
twallace@lrrc.com

1:20-cv-06028-NGG-SJB No5ce will not be electronically mailed to:
